 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 128 
In the House of Representatives, U. S.,

February 10, 2009
 
RESOLUTION 
Honoring Miami University for its 200 years of commitment to extraordinary higher education. 
 
 
Whereas article III of the Northwest Ordinance states that “religion, morality, and knowledge being necessary to good government and its happiness of mankind, schools and the means of education shall forever be encouraged”;  
Whereas Miami University was named for the Miami Indian Tribe that inhabited the area now known as the Miami Valley Region of Ohio;  
Whereas Miami University is our Nation’s 10th oldest public institution of higher learning;  
Whereas Miami University’s motto is Prodesse Quam Conspici, “to accomplish without being conspicuous”;  
Whereas Miami University is a student-centered public university deeply committed to student success, building great student and alumni loyalty, and empowering its students, faculty, and staff to become engaged citizens who use their knowledge and skills with integrity and compassion to improve the future of our society;  
Whereas Poet Laureate Robert Frost once referred to Miami University as “the most beautiful college there is”;  
Whereas Miami University is the birthplace of the McGuffey Eclectic Readers written by William Holmes McGuffey, “School Master to the Nation”, who wrote and compiled the first 4 Readers while a Miami University faculty member;  
Whereas Miami University is cited annually by national college rankings as being one of the Nation’s best values among public universities, and provides the opportunities of a major university while offering the personalized attention found in the best small colleges;  
Whereas Miami University is named as one of the “Public Ivies”, offering an education comparable to that at Ivy League universities at a fraction of the price in the book The Public Ivies: America's Flagship Universities;  
Whereas Miami University is among a select group of universities in the Nation that have produced a Rhodes Scholar, a Truman Scholar, and a Goldwater Scholar in the same academic year;  
Whereas Miami University’s faculty are nationally prominent scholars and artists who contribute to Miami, their own disciplines, and to society by the creation of new knowledge and art;  
Whereas Miami University has its own campus in Luxembourg and consistently ranks among the top 25 colleges and universities in the Nation for the number of undergraduate students who study abroad, where more than 35 percent of students study abroad before they graduate;  
Whereas in Business Week magazine's latest ranking of undergraduate business programs, Miami's Farmer School of Business appears among the Nation's top 5 percent, ranking 8th among public universities and colleges;  
Whereas Miami University has a retention and graduation rate that exceeds the national average for undergraduates, students of color, and athletes, and has the highest graduation rate in Ohio;  
Whereas Miami has first-rate facilities, has completed a number of new facilities in recent years, including an engineering building and the Goggin Ice Center, and is currently constructing a new business school facility and planning for a new student center;  
Whereas the Miami Student, established in 1826, is the oldest university newspaper in the United States;  
Whereas Miami University is known as the “Mother of Fraternities”, as it is the Alpha Chapter for 5 national Greek organizations, Beta Theta Pi, Sigma Chi, Phi Delta Theta, Phi Kappa Tau, and the Delta Zeta sorority;  
Whereas the University has over 150,000 living alumni who reside in every State of the union and numerous countries throughout the world, where they contribute significantly to their local and global communities;  
Whereas Miami University is ranked 7th on the Peace Corps’ Top 25 list for medium-sized schools, with 39 alumni currently serving as volunteers, and since the Peace Corps’ inception in 1961, 809 Miami alumni have joined the ranks, making Miami the No. 44 producer of volunteers for all time;  
Whereas Miami University’s alumni have a history of service to the United States, including a President of the United States (The Honorable Benjamin Harrison), 9 United States Senators, including sitting Senator Maria Cantwell (WA), 31 United States Representatives, including sitting Members, Congressman Paul Ryan (WI) and Congressman Steve Driehaus (OH), a Speaker of the House, the parents of a United States First Lady and grandparents of a United States President, 6 governors, 11 United States generals, and 7 United States ministers to foreign governments;  
Whereas Miami University’s alumni include 27 college presidents;  
Whereas Miami University has enriched our Nation in the arts, humanities, and sciences through students and alumni who have achieved the pillar of their professions such as a United States Poet Laureate, Pulitzer Prize winners, a National Teacher of the Year, National Institute of Health Fellows, National Science Foundation Recipients, National Endowment of the Arts Awardees, and renowned journalists;  
Whereas Miami University is known as the “Cradle of Coaches” for the unparalleled number of nationally prominent collegiate and professional coaches it has produced, 18 of whom have been recognized as national “Coach of the Year” including Paul Brown (Cleveland Browns), Walter “Smokey” Alston (Brooklyn/Los Angeles Dodgers), Woody Hayes (Ohio State University), Bo Schembechler (University of Michigan), and Vicki Korn (Miami University);  
Whereas Miami University has created a Culture of Champions, an environment that teaches student athletes to excel in their chosen endeavors as distinguished by a National Football League Rookie of the Year, National Football League Super Bowl Champions, National Basketball Association World Champions, National Hockey League Stanley Cup Champions, Major League Baseball World Series Champions, and Olympic gold medalists;  
Whereas Miami University has contributed to the economic growth of this country through the education of men and women who have gone on to lead some of our most August corporations such as AT&T, Inc., Proctor & Gamble Co., the J.M. Smucker Company, and United Parcel Service of America; and  
Whereas Miami University is the largest employer in Butler County, Ohio, and serves as an economic powerhouse for Southwest Ohio, the State of Ohio, and the Nation with an economic impact of over $1,000,000,000 per year to the State of Ohio: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates Miami University on the momentous occasion of its 200th anniversary, and expresses its best wishes for continued success;  
(2)recognizes Miami’s profound achievements and unwavering commitment to liberal arts education and the active engagement of its students in both curricular and co-curricular life that has continually attracted and produced some of the Nation’s brightest faculty, staff, and students; and  
(3)directs the Clerk of the House of Representatives to make available enrolled copies of this resolution to Miami University for appropriate display.  
 
Lorraine C. Miller,Clerk.
